77 F.3d 467
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Randolph J. BAYES, Plaintiff-Appellant,v.CRANE CARRIER COMPANY, Defendant-Appellee.
No. 95-1012.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1996.Decided Feb. 9, 1996.

Randolph J. Bayes, Appellant Pro Se.  Gregory Page Cochran, John Ray Alford, Jr., CASKIE & FROST, P.C., Lynchburg, Virginia, for Appellee.
Before WIDENER, WILKINS, and MOTZ, Circuit Judges.
PER CURIAM:


1
Randolph Bayes brought a personal injury action against Crane Carrier Company alleging breach of warranty and negligence in the design and manufacture of a garbage truck on which he was injured.   After a two-day trial, the jury returned a verdict in favor of Crane Carrier.   Bayes appeals.


2
We have reviewed the record and the proceedings in the district court and have found no reversible error.   Accordingly, we affirm the district court's order entering judgment on the jury's verdict.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED